Michigan Supreme Court
                                                                                                Lansing, Michigan
                                                                     Chief Justice:           Justices:



Syllabus                                                             Robert P. Young, Jr. Michael F. Cavanagh
                                                                                          Marilyn Kelly
                                                                                          Stephen J. Markman
                                                                                          Diane M. Hathaway
                                                                                          Mary Beth Kelly
                                                                                          Brian K. Zahra
This syllabus constitutes no part of the opinion of the Court but has been                    Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                      John O. Juroszek


                                                PEOPLE v MINCH

       Docket No. 144631. Argued October 25, 2012. Decided December 21, 2012.

               Kurtis R. Mich pleaded guilty in the Muskegon Circuit Court to charges of possessing a
       short-barreled shotgun, MCL 750.224b, and possessing a firearm during the commission of a
       felony, MCL 750.227b. The court, Timothy G. Hicks, J., granted defendant’s motion to have
       numerous other firearms, which were not contraband but had been lawfully seized during a
       police raid of his home, turned over to defendant’s mother, who had a durable power of attorney
       to attend to defendant’s affairs while he was in prison. The prosecution appealed by leave
       granted. The Court of Appeals, HOEKSTRA, P.J., and K. F. KELLY and BECKERING, JJ., affirmed,
       holding that denying defendant’s designee the right to take possession of the weapons would
       deprive defendant of his property without due process of law. 295 Mich App 92 (2011). The
       prosecution applied for leave to appeal. The Supreme Court ordered and heard oral argument on
       whether to grant the application or take other peremptory action. 491 Mich 931 (2012)

             In an opinion per curiam signed by Chief Justice YOUNG and Justices MARKMAN, MARY
       BETH KELLY, and ZAHRA, the Supreme Court held:

              Michigan’s felon-in-possession statute, MCL 750.224f, prevents a police department
       from delivering lawfully seized noncontraband firearms to the designated agent of a convicted
       felon. However, the statute does not prevent a court from appointing a successor bailee to
       maintain possession of a felon’s weapons during his or her period of legal incapacity.

               1. Under MCL 750.224f(2), persons convicted of specified felonies may not possess,
       use, transport, sell, purchase, carry, ship, receive, or distribute a firearm in this state until certain
       conditions have been met. However, the statute does not sever a felon’s ownership interest in his
       or her firearms. Accordingly, in this case the police department became a constructive bailee of
       the noncontraband firearms. Defendant could not directly possess his noncontraband firearms
       under the statute. Nor could defendant constructively possess the firearms. The test for
       constructive possession is whether the totality of the circumstances indicates a sufficient nexus
       between the defendant and the contraband. Were defendant to designate an agent to possess the
       firearms on his behalf and were the agent to do so, defendant would be in violation of the statute
       because a sufficient nexus would remain between defendant and the firearms. However, it would
       be lawful for another third party, including defendant’s mother, to assume possession of the
       firearms as bailee. Unlike an agent, a bailee by definition remains free from the felon’s control.
       Because nothing prevents a person from serving as both an agent of and a bailee for someone,
one person could serve as bailee of defendant’s firearms and as defendant’s agent for purposes of
managing his other property.

       2. When analyzing a due process claim, courts first ask whether there exists a liberty or
property interest of which a person has been deprived and, if so, whether the procedures
followed by the state were constitutionally sufficient. In this case, the Court of Appeals erred
when it concluded that the police department’s continued possession of defendant’s firearms as
bailee violated defendant’s right to due process. With regard to his possessory interest in the
firearms, defendant received all the process to which he was due when he pleaded guilty of the
underlying felonies. The Court of Appeals’ decision in Banks v Detroit Police Dep’t, 183 Mich
App 175 (1990), which held to the contrary, was overruled.

        3. In its ultimate disposition of the firearms, the circuit court must use precise language
so as not to authorize a violation of MCL 750.224f. The circuit court may order the police
department to turn the firearms over to an appointed successor bailee as long as the order is clear
that the nature of the relationship between defendant the successor is that of a bailment and that
defendant must have no control over or access to the firearms. Defendant’s mother may possess
the firearms as long as she does so as a bailee and not as defendant’s agent. The successor bailee
may not engage in any actions that would destroy defendant’s ownership rights in the firearms,
such as selling them. If no successor bailee is willing to hold the firearms under the conditions
the circuit court outlines, the police department may retain possession as constructive bailee until
defendant is lawfully entitled to possess them.

        Judgment of the Court of Appeals reversed; circuit court order requiring that the firearms
be turned over to defendant’s mother vacated; case remanded to the circuit court for entry of an
order clarifying the disposition of the firearms.

       Justices CAVANAGH, MARILYN KELLY, and HATHAWAY concurred in the result only.




                                    ©2012 State of Michigan
                                                                                Michigan Supreme Court
                                                                                      Lansing, Michigan
                                                          Chief Justice:          Justices:



Opinion                                                   Robert P. Young, Jr. Michael F. Cavanagh
                                                                               Marilyn Kelly
                                                                               Stephen J. Markman
                                                                               Diane M. Hathaway
                                                                               Mary Beth Kelly
                                                                               Brian K. Zahra

                                                                 FILED DECEMBER 21, 2012

                              STATE OF MICHIGAN

                                      SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

 v                                                                 No. 144631

 KURTIS RAY MINCH,

               Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 PER CURIAM.
        At issue in this case is whether Michigan’s “felon in possession” statute, MCL

 750.224f, prevents a police department from delivering lawfully seized noncontraband

 firearms to the designated agent of a convicted felon. We conclude that it does. The

 statute does not, however, prevent a court from appointing a successor bailee to maintain

 possession of a defendant’s weapons during his or her period of legal incapacity.

 Therefore, we reverse the Court of Appeals’ judgment, vacate the circuit court’s order of

 November 24, 2010, and remand this matter to the circuit court for entry of an order not

 inconsistent with this opinion that clarifies its disposition of the firearms.
         Following a domestic disturbance, the Fruitport Police Department executed a

search warrant and lawfully seized 87 firearms from defendant’s home.          Of these,

defendant lawfully owned 86, but he illegally possessed one short-barreled shotgun.

Defendant was charged with and pleaded guilty to one count of possession of a short-

barreled shotgun1 and one count of felony-firearm.2

         After his sentencing, defendant moved to have all of his lawfully owned weapons,

which were still in the police department’s possession, “returned to Carol Cutler

[defendant’s mother], as designated by Defendant in his proposed Durable Power of

Attorney . . . .”   In arguing the motion, defendant’s counsel informed the court that

defendant and counsel “would advise” defendant’s mother to sell the weapons in

accordance with the authority conveyed in the power of attorney. The Muskegon Circuit

Court granted defendant’s motion in an order dated November 24, 2010, over the

prosecution’s objection.

         The prosecution appealed by leave granted. The Court of Appeals affirmed the

circuit court’s decision in a published opinion per curiam, holding that “denying

defendant’s designee the right to take possession of the weapons would deprive defendant

of his property without due process of law.”3         Having heard oral argument on the

prosecution’s application for leave to appeal,4 we reverse the judgment of the Court of

1
    MCL 750.224b.
2
    MCL 750.227b.
3
    People v Minch, 295 Mich App 92, 95; 811 NW2d 571 (2011).
4
    See People v Minch, 491 Mich 931 (2012).



                                             2
Appeals and remand this case to the circuit court for further proceedings not inconsistent

with this opinion.

        MCL 750.224f(2) states:

               A person convicted of a specified felony[5] shall not possess, use,
        transport, sell, purchase, carry, ship, receive, or distribute a firearm in this
        state until all of the following circumstances exist:

                 (a) The expiration of 5 years after all of the following circumstances
        exist:

                 (i) The person has paid all fines imposed for the violation.

               (ii) The person has served all terms of imprisonment imposed for the
        violation.

               (iii) The person has successfully completed all conditions of
        probation or parole imposed for the violation.

                (b) The person’s right to possess, use, transport, sell, purchase, carry,
        ship, receive, or distribute a firearm has been restored pursuant to section 4
        of Act No. 372 of the Public Acts of 1927, being section 28.424 of the
        Michigan Compiled Laws.

        Under this statute, defendant cannot directly possess his firearms because he is a

convicted felon. Nor can defendant constructively possess the firearms. This Court has

held that for possessory crimes in Michigan, actual possession is not required;

constructive possession is sufficient.6 The test for constructive possession is whether

“the totality of the circumstances indicates a sufficient nexus between defendant and the




5
  Both of defendant’s convictions qualify as “specified felon[ies].”                See MCL
750.224f(6)(iii).
6
    People v Johnson, 466 Mich 491, 500; 647 NW2d 480 (2002).



                                                3
contraband.”7 “Although not in actual possession, a person has constructive possession if

he knowingly has the power and the intention at a given time to exercise dominion or

control over a thing, either directly or through another person or persons . . . .”8 Thus, if

defendant designates an agent to possess the firearms on his behalf and the agent does so,

defendant is in violation of MCL 750.224f(2) because a sufficient nexus would remain

between defendant and the firearms.

          While MCL 750.224f(2) suspends a felon’s possessory interest in his or her

firearms until the statutorily enumerated conditions are met, nothing in the statute severs

a felon’s ownership interest in his or her firearms.9 Thus, a felon continues to own his or

her firearms but may not actually or constructively possess them or engage in any of the

other prohibited activities listed in the statute.10     Accordingly, neither the police

department’s lawful seizure of the firearms at issue here nor its continued possession of

the firearms deprived defendant of his ownership rights in the firearms.



7
    Id.
8
 People v Flick, 487 Mich 1, 14; 790 NW2d 295 (2010) (quotation marks and citations
omitted).
9
  That a convicted felon loses his or her possessory interest, but not his or her ownership
interest in the firearms is consistent with many federal cases addressing the issue. See,
e.g., United States v Miller, 588 F3d 418, 420 (CA 7, 2009) (“Because the United States
did not commence a timely forfeiture proceeding, Miller’s property interest in the
firearms continues even though his possessory interest has been curtailed.”); Cooper v
City of Greenwood, 904 F2d 302, 304 (CA 5, 1990) (“[W]e hold that Cooper’s claimed
ownership interest in the firearms survived his criminal conviction . . . .”).
10
 If a defendant were to subsequently engage in any of the prohibited activities listed in
MCL 750.224f, the weapons would be subject to forfeiture pursuant to MCL 750.239.



                                             4
       We agree with the prosecution that a constructive bailment has been created

between defendant and the police department.11           As a constructive bailee of the

noncontraband weapons,12 the police department is charged with all the attendant duties

and obligations of a bailee.13 Nothing in MCL 750.224f precludes the appointment of a

successor bailee to maintain possession of a felon’s weapons for the duration of the

felon’s incapacity. Thus, it would be lawful for another third party, including defendant’s

mother, to assume possession of these firearms as bailee.

       To ensure compliance with MCL 750.224f, the person appointed by the court to

assume possession of a felon’s firearms must do so as a bailee, not as the felon’s agent.

Unlike an agent, a bailee, by definition, remains free from the felon’s control.14 This is

especially important where, as here, the bailor’s desires for the disposition of the property

may be adverse to the bailee’s permissible actions.15 The distinction between a bailee

11
  A constructive bailment “arises . . . where a person has lawfully acquired possession of
personal property of another otherwise than by a mutual contract of bailment . . . .” 8A
Am Jur 2d, Bailments, § 12, pp 533-534.
12
  See 8A Am Jur 2d, Bailments, § 2, p 522 n 4 (“A sheriff or other officer who takes
custody of the property of another may be a constructive bailee of the property.”).
13
  See Godfrey v City of Flint, 284 Mich 291, 297-298; 279 NW 516 (1938) (concluding
that a bailee owes the bailor a duty to preserve the property with the ordinary care that a
prudent person would apply to his or her own property).
14
  See 2A CJS, Agency, § 13, pp 313-314 (“A bailee over whose actions the bailor has no
control is not an agent, even though he or she acts for the benefit of the bailor.”); see also
8A Am Jur 2d, Bailments, § 17, p 539 (“The primary distinction between an agency and a
bailment is the bailee’s freedom from control by the bailor . . . .”).
15
  8A Am Jur 2d, Bailments, § 17, p 539 (“In a bailment relationship, the interests of the
parties may be completely antagonistic, whereas a person who undertakes to act as an
agent for another cannot deal in the agency matter for his or her own benefit without the


                                              5
and an agent is essential, especially if defendant’s mother is appointed successor bailee

because her power of attorney already suggests the existence of an agency relationship.16

Because nothing prevents a person from serving as both an agent of and a bailee for

someone,17 one person could serve as bailee of defendant’s firearms and as defendant’s

agent for purposes of managing all his other property. But if defendant retained control

over the firearms, the person holding the firearms would be acting as an agent, rather than

a bailee, and would be aiding and abetting defendant’s violation of MCL 750.224f(2).18

         The Court of Appeals erred when it concluded that the police department’s

continued possession of defendant’s firearms as a bailee violated defendant’s right to due

process. In analyzing a claim under the Due Process Clause, “[w]e first ask whether

there exists a liberty or property interest of which a person has been deprived, and if so

we ask whether the procedures followed by the State were constitutionally sufficient.”19

Regarding defendant’s possessory interest in his weapons, he received all the process to

which he was due when he pleaded guilty of the underlying felonies, became a convicted

consent of the principal, freely given with full knowledge of every detail known to the
agent which might affect the transaction.”).
16
     See Persinger v Holst, 248 Mich App 499, 503; 639 NW2d 594 (2001).
17
  8A Am Jur 2d, Bailments, § 17, pp 538-539 (“[A] bailee may also be an agent of the
bailor for some purposes with respect to the subject matter of the same transaction or for
other purposes . . . .”).
18
  Defendant’s control over the agent would create the necessary nexus required for
constructive possession. See Johnson, 466 Mich at 500.
19
   Swarthout v Cooke, 562 US ___, ___; 131 S Ct 859, 861; 178 L Ed 2d 732 (2011); see
also Hinky Dinky Supermarket, Inc v Dep’t of Community Health, 261 Mich App 604,
605-606; 683 NW2d 759 (2004).



                                            6
felon, and was rendered statutorily ineligible to possess his 86 firearms.20 No additional

process is required to determine that defendant cannot possess these firearms because

“the law’s requirements turn on [a defendant’s felony] conviction alone—a fact that a

convicted [defendant] has already had a procedurally safeguarded opportunity to

contest.”21 Moreover, because the police department does not seek to deprive defendant

of his ownership interest in his firearms, no due process violation has occurred.22

         The Court of Appeals also erred by relying on Banks v Detroit Police

Department.23 We now overrule the erroneous decision in Banks. In Banks, the Detroit

Police Department seized various firearms, jewelry, and cash while executing a search

warrant on Alfonso Banks’s house.24 No charges were brought against Banks after the

seizure, but the department refused to return the firearms because Banks was a convicted

felon.25 Like the defendant here, Banks sought to have the firearms turned over to a third

party.    The Court of Appeals panel held that Banks was entitled to “designate an

20
  United States v Felici, 208 F3d 667, 670 (CA 8, 2000) (“When it is apparent that the
person seeking a return of the property is not lawfully entitled to own or possess the
property, the district court need not hold an evidentiary hearing.”) (emphasis added).
21
     Conn Dep’t of Pub Safety v Doe, 538 US 1, 7; 123 S Ct 1160; 155 L Ed 2d 98 (2003).
22
   See note 9 of this opinion. As stated by the prosecution, “The Fruitport Police
Department recognizes Defendant’s ownership interest in the firearms, subject to the
limitations imposed by MCL 750.224f.”
23
     Banks v Detroit Police Dep’t, 183 Mich App 175; 454 NW2d 198 (1990).
24
  Id. at 177. At the time, Michigan did not have a “felon in possession” statute, but the
police department argued that Banks’s possession of the firearms violated the similar
federal statute, 18 USC 922(g).
25
     Banks, 183 Mich App at 177-178.



                                             7
individual to receive the guns or produce the owners of the guns to reclaim them,”

concluding that continued possession by the police department deprived Banks of his

property interest in the weapons without due process of law.26 But this decision, utterly

devoid of analysis, failed to consider that Banks, who did not even own the firearms,

received sufficient due process regarding any possessory interest he had in the firearms

when he became a convicted felon in the first place. Thus, contrary to the panel’s

conclusion, no due process violation occurred in Banks, and the instant Court of Appeals

panel’s reliance on Banks was misplaced.

          In its ultimate disposition of defendant’s firearms, the Muskegon Circuit Court

must use precise language so as not to authorize a violation of MCL 750.224f. The

circuit court may order the police department to turn over the firearms to an appointed

successor bailee as long as the operative order is clear that the nature of the relationship

between defendant and the successor is that of a bailment and that defendant must have

no control over or access to the firearms whatsoever. Even defendant’s mother, who had

a durable power of attorney to attend to defendant’s affairs while he was incarcerated,

may possess the firearms as long as she does so as a bailee and not as defendant’s agent.27

The successor bailee may not engage in any actions that would destroy defendant’s



26
     Id. at 180.
27
  The power of attorney is evidence of an agency relationship between defendant and his
mother. See Persinger, 248 Mich App at 503. This agency relationship is not
incompatible with defendant’s mother holding the guns as a bailee, but it emphasizes the
need for clarity in the circuit court’s order. The circuit court’s November 24, 2010, order
was problematic because it created ambiguity about the mother’s authority.



                                             8
ownership rights in the guns.28 If no replacement bailee is willing to hold the firearms in

accordance with the conditions outlined by the court, then the police department may

retain possession as constructive bailee until defendant is lawfully entitled to possession

of his firearms. Any of the foregoing dispositions more than satisfy the due process

rights attendant to defendant’s ownership interest in his firearms.

       Accordingly, we reverse the judgment of the Court of Appeals, vacate the circuit

court’s order of November 24, 2010, and remand this matter to the circuit court for entry

of an order not inconsistent with this opinion that clarifies its disposition of the firearms.


                                                          Robert P. Young, Jr.
                                                          Stephen J. Markman
                                                          Mary Beth Kelly
                                                          Brian K. Zahra



CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ. We concur in the result only.

                                                          Michael F. Cavanagh
                                                          Marilyn Kelly
                                                          Diane M. Hathaway




28
  Destroying defendant’s ownership rights would violate the duty of care owed by a
bailee to a bailor. See 8A Am Jur 2d, Bailments, § 77, pp 77-78. At oral argument
defendant’s attorney suggested that defendant’s mother would sell the guns. This would
be impermissible, for to do so at defendant’s instruction would be in violation of MCL
750.224f(2), and to do so independently would destroy defendant’s ownership interest. If
defendant’s mother becomes a bailee, she may take no action other than to hold the guns
until defendant’s possession rights are reinstated.



                                               9